UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-6041



VERNON WELLS,

                                             Plaintiff - Appellant,

          versus

WARDEN, Indian Creek     Correctional   Center;
KITCHEN SUPERVISORS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-96-862)


Submitted:   April 17, 1997                   Decided:   May 2, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Vernon Wells, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his 42

U.S.C. § 1983 (1994) complaint. The district court ordered Appel-

lant to pay the full $120.00 filing fee or submit an in forma pau-
peris application in accordance with 28 U.S.C. § 1915(a)(1) (1994)

as amended by Prison Litigation Reform Act of 1996, and dismissed
the case without prejudice when Appellant failed to comply with the

order. Finding no abuse of discretion, we affirm the district

court's order. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2